Citation Nr: 0331750	
Decision Date: 11/17/03    Archive Date: 11/25/03

DOCKET NO.  00-25 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for joint pain of the 
shoulders, wrists, and fingers.

2.  Entitlement to service connection for fatigue, due to an 
undiagnosed illness.

3.  Entitlement to service connection for memory loss, due to 
an undiagnosed illness.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel

 
INTRODUCTION

The veteran had active service from February 1984 to February 
1993.  The veteran's service separation record show that he 
was in receipt of the Southwest Asia Service Medal.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision from the Department of 
Veterans Affairs (VA) Manchester, New Hampshire Regional 
Office (RO).

Initially, in this case, the RO handled the issue regarding 
PTSD on a new and material basis as the issue of entitlement 
to service connection for PTSD had been previously denied.  
In an April 2002 rating action and SSOC, service connection 
for PTSD was addressed on a direct basis, however, the Board 
is required to make an independent determination as to 
whether the evidence is new and material.  Barnett v. Brown, 
8 Vet. App. 1 (1995).  This matter is further addressed 
below.

Pursuant to the veteran's request a hearing at the RO before 
a local hearing officer was held in November 2001.

The issue of entitlement to service connection for joint pain 
of the knees had been part of the current appeal, however, by 
rating action of April 2002, service connection for 
patellofemoral syndrome of the right and left knees was 
granted and the issue on appeal was recharacterized as 
entitlement to service connection for joint pain of the 
shoulders, elbows, wrists, and fingers due to an undiagnosed 
illness.  


FINDINGS OF FACT

1.  An April 1994 rating decision denied entitlement to 
service connection for PTSD.  A timely appeal was not filed.

2.  Evidence associated with the claims file since the April 
1994 rating decision has not been considered previously and 
is so significant that it must be considered in order to 
fairly decide whether the veteran is entitled to service 
connection for PTSD.

3.  PTSD is related to the veteran's active duty service.


CONCLUSIONS OF LAW

1.  Evidence received since the April 1994 RO decision is new 
and material, and  the claim of entitlement to service 
connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2001).

2.  PTSD was incurred in service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303(f) (2003) 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA), was signed into law.  38 U.S.C.A. § 5100 et. 
seq. (West 2002).  To implement the provisions of the law, VA 
promulgated regulations, including at 38 C.F.R. §§ 3.156, 
3.159 (2003).  These amendments apply to any claim to reopen 
a finally decided claim received on or after August 29, 2001.  
As the present appeal was initiated prior to that date, it 
will be decided under the older version of 38 C.F.R. § 3.156 
detailed below.

Additionally, in light of the decision to reopen this claim 
and grant service connection for PTSD, the Board finds that 
the duty to assist and to notify the veteran pursuant to the 
VCAA as to the new and material issue is satisfied.  
38 U.S.C.A. § 5103A (West 2002).

It is noted in the VCAA that, with respect to previously 
disallowed claims, "[n]othing in (38 U.S.C.A. § 5103A) shall 
be construed to require the Secretary to reopen a claim that 
has been disallowed except when new and material evidence is 
presented or secured, as described in (38 U.S.C.A. § 5108)."  
38 U.S.C.A. § 5103A(f) (West 2002).  Therefore, the recent 
change to the law has not modified the requirement that a 
previously denied claim may not be reopened and readjudicated 
unless, and until, there has been a finding that new and 
material evidence has been submitted.  Thus, it is necessary 
that the case be adjudicated initially on the issue of 
whether new and material evidence is of record to reopen the 
claim.  If such evidence has been presented, the claim will 
be reopened, any required development would be undertaken.  
Elkins v. West, 12 Vet. App. 209 (1999).

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.104, 20.1103 (2003).  

Section 5108 of Title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  

Current case law provides for the following analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a).  Second, if new and material evidence has been 
presented, the merits of the claim must be evaluated after 
ensuring the duty to assist has been fulfilled.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

The veteran's service medical records show in pertinent part 
that in May 1984 he was seen with a six month history of 
sleepwalking.  He reported no problem with life changes or 
status.  The assessment was displacement syndrome.  In 
September 1986, the veteran was seen after striking his wife.  
A pertinent diagnosis was not entered, however, the veteran 
was told to begin using Antabuse in light of an alcohol abuse 
problem.  

In January 1987, the veteran was seen for an alcohol 
evaluation in light of his admission that he had engaged in 
fights with his wife after drinking on several occasions.  He 
reported that he had been frustrated in his work, had 
insomnia, had frequently been yelling in his sleep, and that 
he had fights with his wife, all related to drinking.  The 
impression was that the veteran was not physically dependent 
upon alcohol but used alcohol as an escape vehicle and medium 
to deal with stress.  It was recommended that the appellant 
avoid using alcohol and have intensive counseling for alcohol 
abuse and marital adjustment.  

A May 1989 service medical screening form for survival, 
evade, resist and escape (SERE) training shows that the line 
for whether the veteran had been seen by a doctor or 
psychologist in the past three months was unchecked.  The 
veteran reported he was under no emotional strain at present.  
It was commented that the veteran no longer drank or was 
dependent, and it was not felt this would be a problem.  

A psychiatric disorder was not diagnosed at the appellant's 
February 1993 separation examination.

In February 1994, the veteran filed a claim of entitlement to 
service connection for an anxiety disorder.

On VA examination in March 1994, the veteran reported 
symptoms of anxiety and depression over the past few months.  
He stated the symptoms increased since his wife left him in 
November 1993.  The veteran reported he had panic attacks in 
1989, which started following in-service survival training.  
During the training, he was "drowned" on a torture board, 
and since then he had nightmares of the incident.  He 
reported being distressed about the flashbacks and 
nightmares.  The veteran stated that he continued with the 
survival training since he volunteered to do so.  Prior to 
1989, he did not have anxiety or panic attacks, but since 
then he had unusual fears.  

After examination, it was commented that the veteran by 
history had symptoms of anxiety, panic disorder, and symptoms 
suggestive of PTSD.  The trauma in his case was the training 
he had received in the military.  The drowning incident had 
affected his life quite significantly.  Although he had PTSD 
symptomatology, his disability was related to associated 
anxiety, depression, and psychosocial stressors, particularly 
regarding his two difficult marriages.  The diagnoses were 
major depression, recurrent, in partial remission; PTSD, 
delayed, of mild severity; panic disorder, in remission; and 
history of alcohol use, active.

By rating action of April 1994, with notice to the veteran in 
the same month, service connection for PTSD was denied.  The 
RO determined that the VA examiner accepted the veteran's 
report regarding the incident in service at face value, and 
there was no independent verification that the rigorous 
training actually existed.

Evidence included in the claims file subsequent to the April 
1994 rating action, includes VA treatment records dating from 
December 1993 to December 2002 that show treatment for 
alcohol abuse, PTSD, panic disorder, depression, and anxiety.  
A record from December 1993 shows the veteran was seen with 
sleep disorder.  He had a history of anxiety attacks for 
three and one-half weeks.  He reported he could not sleep, 
and was paranoid and edgy.  He thought this related to his 
survival training in service when drowning was simulated.  
The diagnostic impression was anxiety/depression and question 
panic.  

A record from February 1994 shows the veteran reported 
anxiety and panic attacks.  He had survival training in 
service where he was strapped and tied.  A few months later, 
he started having panic attacks.  Stressors were trauma while 
in a service prisoner of war training, leaving service, break 
up of marriage, and finding a place in civilian life.  The 
impression was dysthymia, anxiety, panic, and adjustment 
reaction to civilian life.  

A VA record from September 1998 notes that the veteran 
reported that he had experienced panic attacks over the prior 
10 years which he believed stemmed from specialized "POW 
training" in service when he was nearly drowned.  He 
believed that he was going to die and experienced panic 
attacks and nightmares ever since.  He stated he drank to 
avoid panic attacks.  He also described problems with 
relationships, and wanted to be isolated.  A December 1998 
record shows that the veteran had PTSD with the traumatic 
event being well documented in the record.  

A Vet Center record from November 1998 shows that the veteran 
reported that in service he volunteered for a survival, 
evasion, resistance, and escape school in May 1989.  He 
reported being tied, stripped of clothing and beaten.  He 
also reported that a bag was placed over his head, an 
unloaded gun was placed to his head and the trigger was 
pulled.  With respect to the drowning episode the veteran 
stated that he was strapped to a table with a cloth over his 
mouth and was unable to breath and water was poured in his 
mouth when the cloth was removed and replaced quickly to 
prevent breathing.  He reported experiencing panic attacks 
one month later and having violent nightmares.  The diagnosis 
was chronic PTSD.  

At the RO hearing in November 2001, the veteran testified 
under oath that the stressor that led to the current 
diagnosis of PTSD was survival training in May 1989, in 
particular when he underwent water board torture where he was 
strapped on a board on an incline with his head down.  He was 
not treated for physical residuals after the training.  He 
testified that he started having flashbacks and panic attacks 
three days afterwards, but did not report them.

In response to a request from the veteran sent to people who 
had been in the SERE program with the veteran, Mr. G. stated 
that he would like to help concerning the VA claim, however 
all events that occurred during SERE school were classified 
and could not be discussed without the service's permission.  
Mr. D. stated that he attended SERE school in May 1989.  He 
stated he did not know any of his classmates names.  He 
provided descriptions of the class activities, including 
having a person lay on a bench with a cloth over his face and 
water being dribbled on the cloth.  

The additional evidence submitted since the April 1994 RO 
decision includes the November 2001 hearing testimony from 
the veteran, describing the alleged in service stressor upon 
which his diagnosis of PTSD is based.  The credibility of new 
evidence is assumed for the limited purpose of determining 
whether it is material.  Justus v. Principi, 3 Vet. App. 510 
(1992).  Therefore, assuming for the purposes solely of 
whether the evidence is new and material, that the reported 
stressor occurred, the veteran's testimony is both new and 
material in that it has not been considered previously and it 
is not cumulative of evidence already of record and bears 
directly and substantially upon the matter under 
consideration and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Further, it appears that the RO considered the veteran's 
testimony to be new and material in reopening the claim in 
the April 2002 rating decision.  Hence, the claim for service 
connection for PTSD is reopened by new and material evidence.

Service connection may be granted for a disorder incurred in 
service.  38 U.S.C.A. § 1131.  Service connection for PTSD 
requires a diagnosis of PTSD made in accord with the 
diagnostic criteria of the fourth edition of the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (DSM-IV), medical evidence linking the 
disorder to events in service and, unless the veteran engaged 
in combat with the enemy or was held as a prisoner of war, 
credible supporting evidence that the claimed in-service 
stressor events occurred.  38 C.F.R. §§ 3.304(f), 4.125 
(2003).

In this case, the veteran's service medical and personnel 
records show that he was a member of a Navy Special Boat 
Unit.  A Special Boat Unit (SBU) is an elite Naval combat 
unit which focuses on the clandestine infiltration and 
exfiltration of special forces such as Navy SEALS.  In light 
of the dangerous missions assigned to SBUs it is mandatory 
that unit personnel be thoroughly trained in survival, 
evasion, resistance and escape methodology.  

The fact that the veteran underwent this intensive training 
is confirmed on his DD-214.  Further, the undersigned finds 
that the veteran's description of interrogation techniques 
used in SERE school to be entirely consistent with Navy 
special operations training for sailors who were at high risk 
of becoming a prisoner of war in light of their assigned 
mission.  Simply put, SERE school must be realistic, and the 
interrogation techniques described by the veteran are 
employed to add to that realism.  It must be noted that the 
mission of SERE school is to train sailors in employing 
principles, procedures, techniques and equipment that enhance 
survival, evasion, resistance and escape prospects, 
regardless of climatic conditions or hostile environments.  
The objective of the course is to facilitate each sailor's 
return to friendly forces without rendering aid or comfort to 
the enemy and with or without organized rescue and recovery 
assistance.  

In light of the fact that the veteran has been diagnosed with 
PTSD, as the evidence shows that the appellant did experience 
a verified in-service stressor at SERE school, and as the 
SERE school experience is the basis for the diagnosis of 
PTSD, the undersigned finds that service connection for PTSD 
is in order.


ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for PTSD.  Service connection 
for PTSD is granted.



REMAND

As to the issues of entitlement to service connection for 
joint pain, shoulders, wrists, and fingers; entitlement to 
service connection for fatigue; and entitlement to service 
connection for memory loss, the veteran is claiming that he 
has these symptoms as a result of his service during the 
Persian Gulf War.  Under 38 U.S.C.A. § 1117 (West 2002) VA 
may compensate any Persian Gulf War veteran suffering from 
qualifying chronic disability that became manifest either 
during active duty in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more within a specified presumption period 
following service in the Southwest Asia theater of operations 
during the Persian Gulf War.  See also 38 C.F.R. § 3.317 
(2003).

In this case, as to the reported joint pain, fatigue 
complaints, and memory loss complaints, on VA examination in 
December 1998, the diagnoses were "chronic fatigue syndrome, 
undiagnosed illness," and "joint and muscle pain, 
undiagnosed illness."  

On VA examination in December 2001 as to joint pain, it was 
noted that the veteran had diagnosed with bilateral carpal 
tunnel syndrome but no pertinent diagnosis was offered 
following examination.  

Following VA examination in January 2001, the examiner found 
that the veteran did not meet all the requirements for 
chronic fatigue syndrome, however, the diagnosis was fatigue 
syndrome undiagnosed illness.  

The veteran reported memory loss at an October 1998 Persian 
Gulf Registry examination, and at the RO hearing in November 
2001, he reported that his memory loss has been attributed to 
his PTSD.  Therefore, in light of the varied classifications 
of the veteran's reported symptoms, new VA examinations 
should be provided to ascertain the nature and etiology of 
any reported joint pains, fatigue, and memory loss.

The record also includes a July 1999 letter from Disability 
Determination Services indicating that the veteran applied 
for disability benefits and information was needed from VA.  
There is no indication in the record whether the veteran is 
in receipt of Social Security Administration (SSA) disability 
benefits, however, as part of the remand and to fully assist 
the veteran in the development of his claim, he should be 
contacted to determine whether he was granted SSA disability 
benefits.  If so, a copy of the SSA decision granting 
benefits to the veteran and the medical records upon which it 
was based should be obtained.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).

Finally, as noted above, during the pendency of this appeal, 
the Veterans Claim Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA), was signed into law.  
38 U.S.C.A. § 5100 et. seq. (West 2002).  Therefore, to fully 
comply with the VCAA, on remand, the RO must assure that the 
provisions of this new Act are complied with, including the 
notification requirement set forth in the new law.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  To date 
this has yet to be accomplished.  

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The RO should send a letter to the 
veteran and his representative informing 
them of the pertinent provisions of the 
VCAA.  Specifically, the veteran must be 
notified what evidence is needed to 
substantiate each of his claims, what 
portion of that evidence must be 
submitted by the appellant, and what 
portion of that evidence VA will secure 
on his behalf.  The RO must provide 
notice that satisfies the holdings in 
Quartuccio, the U.S. Code provisions and 
any other applicable legal precedents.

2.  The RO should contact the veteran and 
determine whether he has been granted SSA 
disability benefits.  If benefits have 
been granted, the RO must contact SSA and 
obtain legible copies of the award 
decision and all medical records upon 
which the decision was based.  All 
records must be associated with the 
claims folder.

3.  The veteran should be afforded 
appropriate VA examination(s) regarding 
the claim of entitlement to service 
connection for joint pain, fatigue, and 
memory loss.  The claims folder must be 
made available to and be reviewed by the 
examiner(s). 

The examiner(s) should note and detail 
all reported complaints and indicate time 
lost from work due to joint pain, 
fatigue, and memory loss.  The 
examiner(s) should provide details about 
the onset, frequency, duration, and 
severity of all complaints and indicate 
what precipitates and what relieves the 
complaints.

The examiner(s) should determine if there 
are any objective medical indications 
that the veteran experiences each 
disability at issue. 

The examiner must specifically determine 
whether the veteran's complaint is 
attributable to a known diagnostic 
entity.  If not, the examiner should 
specifically state whether he/she is 
unable to ascribe a diagnosis to the 
complaint.  

For those conditions for which there is 
objective evidence of chronic disability 
from an undiagnosed illness or objective 
evidence of medically unexplained chronic 
multisymptom illness such as chronic 
fatigue syndrome, the examiner(s) must 
opine: 

(a)  Whether it is at least as likely 
as not that such illness was incurred 
during active service in the 
Southwest Asia Theatre of operations 
during the Gulf War?

(b)  Whether it is at least as likely 
as not that such illness was caused 
by a supervening diagnosable 
condition, or event that occurred 
between the veteran's most recent 
departure from active duty in the 
Southwest Asia theater of operations 
during the Persian Gulf War and the 
onset of the illness?  

If known diagnoses are present, the 
examiner(s) should opine whether it is at 
least as likely as not that the diagnosed 
disability had its onset in service.  The 
underlined standard of proof should be 
utilized in formulating a response.   

All opinions expressed should be 
supported by reference to pertinent 
evidence.  If the examiner(s) disagrees 
with any opinions contained in the claims 
file which contradict his or hers, the 
reasons for the disagreement must be set 
forth in detail.

4.  After completion of the requested 
development, the RO should review the 
veteran's claims on the basis of all the 
evidence of record.  If any action taken 
remains adverse to the veteran in any 
way, he and his representative should be 
furnished an appropriate supplemental 
statement of the case.  This should 
additionally include consideration and a 
discussion of 38 C.F.R. § 3.655 if the 
veteran fails to appear for a scheduled 
examination.  Should the appellant fail 
to report for a VA examination the RO 
should include a copy of the notification 
letter in the claims file as to the date 
the examination was scheduled and the 
address to which notification was sent.  
If the letter is not available, personnel 
at the medical center should certify to 
what address the letter was sent, and 
should certify that it was not returned 
as undeliverable.

Any SSOC issued must include a discussion 
of all evidence received since the last 
statement of the case was issued.  The 
veteran and his representative should 
then be afforded an opportunity to 
respond.

Thereafter, the case should be returned to the Board, to the 
extent such action is in order.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



